Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 06/21/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/930,330 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 05/23/2022 amendment/responses in the application of RYU et al. for “SYSTEM AND METHOD FOR COORDINATING USER EQUIPMENT (UE) DIRECT COMMUMICATION IN A COMMUNICATION SYSTEM” filed 05/12/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-26 are now pending. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  ELLIOTT et al. (US 2021/0028850 A1), hereinafter ELLIOTT in view of KIM et al. (US 2015/0282143 A1), hereinafter KIM.
Regarding claim 1, ELLIOTT discloses a method for communication by an initiating communication device (UE1), comprising: 
transmitting, by the initiating communication device (UE1) to a serving base station (gNB1) of the initiating communication device (UE1), a request to establish a direct link communication with a target communication device (UE2), the request comprising information relating to the initiating communication device's (UE1) capability for direct link communication, and information identifying the target communication device (UE2) as a communication device capable of direct link communication with the initiating communication device (UE1) (the central node (e.g., device 1406) has established a previous or current communication link between device 1406 and device 1402, and a previous or current communication link between device 1406 and device 1404. The communication link between device 1406 and device 1402 includes link 1412 and link 1414, and the communication link between device 1406 and device 1404 includes link 1416 and link 1418, see ¶ 0106 and figure 14; the priori information includes each device capabilities, see ¶ 0108); 
receiving information identifying a plurality of communication beams to be used for direct beam search between the initiating communication device (UE1) and the target communication device (UE2) (receiving from the central node providing priori information to the requesting device 1402 (UE) including available beam set via RRC signaling, see ¶ 0102, 0103, 0107); and 
performing direct beam search with the target communication device (UE2) (the UE can use the priori information for selecting a beam for direct connection with other device 1404 (UE), see ¶ 0103, 0109 and figure 14). 
ELLIOTT fails to disclose that the initiating communication device (UE1) obtaining the information identifying the target communication device (UE2) directly from the target communication device (UE2).
In the same field of endeavor, KIM discloses that a D2D communication procedure may includes a step of peer discovery for searching neighboring D2D UEs in which D2D communication is available (see ¶ 0041).  The step of peer discovery is a step that each D2D UE searches other UEs that are available to perform D2D communication nearby. In this step, each of the UEs transmits search signals such that other UEs may find the UE and receives search signals transmitted from other UEs, and finds other UEs that are available to perform D2D communication are located within a range (see ¶ 0042, 0045, 0046). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KIM’s teaching in the network taught by ELLIOTT in order to discover target UEs information for D2D communication without having to obtain target UEs information from the network entity such as a base station (see ¶ 0007, 0009, 0011).  

Regarding claim 2, ELLIOTT discloses the target communication device (UE2) configured to receive a beam search report having at least a beam ID of a selected communication beam, the beam search report based on the direct beam search (the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam). Subsequently, the device can then beam form and establish an optimal wireless communication link to another device, according to the complex channel measurements, see ¶ 0124).
Regarding claim 3, ELLIOTT discloses an identification of communication beams that can be used by the initiating communication device (UE1) and the target communication device (UE2) for the direct communication link; and at least one of RSRP (reference signal received power), SINR (signal to interference and noise ratio), SNR (signal to noise ratio), interference, and delay spread of the identified communication beams (the optimality of each beam across multiple iterations of the complex channel measurement procedure, which can be useful in determining beams that balance optimal signal to noise ratio with reduced sensitivity to interference, see ¶ 0123).

Regarding claim 4, ELLIOTT discloses the initiating communication device (UE1) configured to receive an ID of at least one transmit beam and at least one receive beam from the plurality of communication beams, the transmit beam and the receive beam forming a beam pair for direct link communication between the initiating communication device (UE1) and the target communication device (UE2) after performing the direct beam search (the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam). Subsequently, the device can then beam form and establish an optimal wireless communication link to another device, according to the complex channel measurements, see ¶ 0124).
Regarding claim 5, ELLIOTT discloses resources to use for direct beam search comprising time and frequency resources for the initiating communication device (UE1) and the target communication device (UE2) (configuring the time and frequency resources between the transmitting device 1402 and receiving device 1404, see ¶ 0120). 
Regarding claim 6, ELLIOTT discloses the request to establish a direct link communication further comprises one or more of: identification of communication beams available to the initiating communication device (UE1); beam properties of the communication beams available to the initiating communication device (UE1); transmission capability of the initiating communication device (UE1); or any combination thereof (the priori information includes beams available to initiate communication device 1402 or 1404, see ¶ 0102-0109). 
Regarding claim 7, ELLIOTT discloses the frequency with which the direct beam search is performed is dynamically adjusted based on changing channel conditions (mmWave frequency bands exhibit significantly different channel conditions, resulting in substantially different beam tracking criteria in different environments. In some aspects, a device can evaluate certain factors, such as an angular variation in candidate beams, amplitude of an optimal beam, spatial distribution of near-optimal candidate beams, and time-series factors, such as the consistency of the measurements over time, to characterize a type of channel between a local and a remote endpoint (e.g., between two devices, devices 1402 and 1404), see ¶ 0127). 

Regarding claim 8, ELLIOTT discloses the plurality of communication beams to be used for the direct beam search are determined by the serving base station (gNB1) of the initiating communication device and a serving base station (gNB2) of the target communication device based at least on the request and on one or more capabilities of the initiating communication device (UE1) and the target communication device (UE2) (a single node (e.g., central node 1406) or multiple nodes can encode priori information within signaling to any of device 1402, device 1404, both devices 1402 and 1404, or additional network devices. The priori information may be derived from existing or previous communication links between a central node (e.g., 1406) and one or more devices (e.g., device 1402, device 1404, both devices 1402 and 1404, or one or more other network nodes/devices), see ¶ 0104; where the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam), see ¶ 0124). 
Regarding claim 9, ELLIOTT discloses a method for communication by a target communication device (UE2), comprising: 
receiving a notification of a request for a direct link communication with an initiating communication device (UE1) (to assist in forming a directional communication link between device 1402 and device 1404 (e.g., D2D communication link), in some aspects, device 1406 obtains priori information from the current or previously established directional links 1412, 1414, 1416, and 1418 and then shares this priority information to one or both of devices 1402 and 1404 via signaling to one or both device 1402 and 1404 (e.g., links 1412, 1414, 1416, and 1418), see ¶ 0106); 
sending direct communication link capability of the target communication device (UE2) to a serving base station (gNB2) of the target communication device (UE2) as a communication device capable of direct link communication with the initiating communication device (UE1) (to assist in forming a directional communication link between device 1402 and device 1404 (e.g., D2D communication link), in some aspects, device 1406 obtains priori information from the current or previously established directional links 1412, 1414, 1416, and 1418 and then shares this priority information to one or both of devices 1402 and 1404 via signaling to one or both device 1402 and 1404 (e.g., links 1412, 1414, 1416, and 1418), see ¶ 0106); 
receiving information identifying a plurality of communication beams to be used for the direct beam search with the initiating communication device (UE1) (receiving from the central node providing priori information to the requesting device 1402 (UE) including available beam set, see ¶ 0102, 0103); and 
performing direct beam search with the initiating communication device (UE1) (the UE can use the priori information for selecting a beam for direct connection with other device 1404 (UE), see ¶ 0103 and figure 14). 
ELLIOTT fails to disclose that the initiating communication device (UE1) obtaining the information identifying the target communication device (UE2) directly from the target communication device (UE2).
In the same field of endeavor, KIM discloses that a D2D communication procedure may includes a step of peer discovery for searching neighboring D2D UEs in which D2D communication is available (see ¶ 0041).  The step of peer discovery is a step that each D2D UE searches other UEs that are available to perform D2D communication nearby. In this step, each of the UEs transmits search signals such that other UEs may find the UE and receives search signals transmitted from other UEs, and finds other UEs that are available to perform D2D communication are located within a range (see ¶ 0042, 0045, 0046). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KIM’s teaching in the network taught by ELLIOTT in order to discover target UEs information for D2D communication without having to obtain target UEs information from the network entity such as a base station (see ¶ 0007, 0009, 0011).  

Regarding claim 10, ELLIOTT discloses the target communication device (UE2) configured to receive a beam search report having at least a beam ID of a selected communication beam, the beam search report based on the direct beam search (the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam). Subsequently, the device can then beam form and establish an optimal wireless communication link to another device, according to the complex channel measurements, see ¶ 0124).
Regarding claim 11, ELLIOTT discloses resources to use for direct beam search comprising time and frequency resources for the initiating communication device (UE1) and the target communication device (UE2) (configuring the time and frequency resources between the transmitting device 1402 and receiving device 1404, see ¶ 0120).
Regarding claim 12, ELLIOTT discloses the request to establish a direct link communication further comprises one or more of: identification of communication beams available to the initiating communication device (UE1); beam properties of the communication beams available to the initiating communication device (UE1); transmission capability of the initiating communication device (UE1); or any combination thereof (the priori information includes beams available to initiate communication device 1402 or 1404, see ¶ 0102-0109).
Regarding claim 13, ELLIOTT discloses an identification of communication beams that can be used by the initiating communication device (UE1) and the target communication device (UE2) for the direct communication link; and at least one of RSRP (reference signal received power), SINR (signal to interference and noise ratio), SNR (signal to noise ratio), interference, and delay spread of the identified communication beams (the optimality of each beam across multiple iterations of the complex channel measurement procedure, which can be useful in determining beams that balance optimal signal to noise ratio with reduced sensitivity to interference, see ¶ 0123).

Regarding claim 14, ELLIOTT discloses an apparatus for communication, comprising: a memory in an initiating communication device (UE1); a processor in the UE1; the memory and the processor of the initiating communication device (UE1) configured to: 
transmit, by the initiating communication device (UE1) to a serving base station (gNB1) of the initiating communication device (UE1), a request to establish a direct link communication with a target communication device (UE2), the request comprising information relating to the initiating communication device's (UE1) capability for direct link communication, and information identifying the target communication device (UE2) as a communication device capable of direct link communication with the initiating communication device (UE1) (the central node (e.g., device 1406) has established a previous or current communication link between device 1406 and device 1402, and a previous or current communication link between device 1406 and device 1404. The communication link between device 1406 and device 1402 includes link 1412 and link 1414, and the communication link between device 1406 and device 1404 includes link 1416 and link 1418, see ¶ 0106 and figure 14; the priori information includes each device capabilities, see ¶ 0108); 
receive information identifying a plurality of communication beams to be used for direct beam search between the initiating communication device (UE1) and the target communication device (UE2) (receiving from the central node provide priori information to the requesting device 1402 (UE) including available beam set, see 0102, 0103) ; and 
perform direct beam search with the target communication device (UE2) (the UE can use the priori information for selecting a beam for direct connection with other device 1404 (UE), see ¶ 0103 and figure 14).
ELLIOTT fails to disclose that the initiating communication device (UE1) obtaining the information identifying the target communication device (UE2) directly from the target communication device (UE2).
In the same field of endeavor, KIM discloses that a D2D communication procedure may includes a step of peer discovery for searching neighboring D2D UEs in which D2D communication is available (see ¶ 0041).  The step of peer discovery is a step that each D2D UE searches other UEs that are available to perform D2D communication nearby. In this step, each of the UEs transmits search signals such that other UEs may find the UE and receives search signals transmitted from other UEs, and finds other UEs that are available to perform D2D communication are located within a range (see ¶ 0042, 0045, 0046). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KIM’s teaching in the network taught by ELLIOTT in order to discover target UEs information for D2D communication without having to obtain target UEs information from the network entity such as a base station (see ¶ 0007, 0009, 0011).  

Regarding claim 15, ELLIOTT discloses the target communication device (UE2) configured to receive a beam search report having at least a beam ID of a selected communication beam, the beam search report based on the direct beam search (the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam). Subsequently, the device can then beam form and establish an optimal wireless communication link to another device, according to the complex channel measurements, see ¶ 0124).
Regarding claim 16, ELLIOTT discloses an identification of communication beams that can be used by the initiating communication device (UE1) and the target communication device (UE2) for the direct communication link; and at least one of RSRP (reference signal received power), SINR (signal to interference and noise ratio), SNR (signal to noise ratio), interference, and delay spread of the identified communication beams (the optimality of each beam across multiple iterations of the complex channel measurement procedure, which can be useful in determining beams that balance optimal signal to noise ratio with reduced sensitivity to interference, see ¶ 0123).

Regarding claim 17, ELLIOTT discloses the initiating communication device (UE1) configured to receive an ID of at least one transmit beam and at least one receive beam from the plurality of communication beams, the transmit beam and the receive beam forming a beam pair for direct link communication between the initiating communication device (UE1) and the target communication device (UE2) after performing the direct beam search (the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam). Subsequently, the device can then beam form and establish an optimal wireless communication link to another device, according to the complex channel measurements, see ¶ 0124). 
Regarding claim 18, ELLIOTT discloses resources to use for direct beam search comprising time and frequency resources for the initiating communication device (UE1) and the target communication device (UE2) (configuring the time and frequency resources between the transmitting device 1402 and receiving device 1404, see ¶ 0120).

Regarding claim 19, ELLIOTT discloses the request to establish a direct link communication further comprises one or more of: identification of communication beams available to the initiating communication device (UE1); beam properties of the communication beams available to the initiating communication device (UE1); transmission capability of the initiating communication device (UE1); or any combination thereof (the priori information includes beams available to initiate communication device 1402 or 1404, see ¶ 0102-0109). 
Regarding claim 20, ELLIOTT discloses the frequency with which the direct beam search is performed is dynamically adjusted based on changing channel conditions (mmWave frequency bands exhibit significantly different channel conditions, resulting in substantially different beam tracking criteria in different environments. In some aspects, a device can evaluate certain factors, such as an angular variation in candidate beams, amplitude of an optimal beam, spatial distribution of near-optimal candidate beams, and time-series factors, such as the consistency of the measurements over time, to characterize a type of channel between a local and a remote endpoint (e.g., between two devices, devices 1402 and 1404), see ¶ 0127).
Regarding claim 21, ELLIOTT discloses the plurality of communication beams to be used for the direct beam search are determined by the serving base station (gNB1) of the initiating communication device and a serving base station (gNB2) of the target communication device based at least on the request and on one or more capabilities of the initiating communication device (UE1) and the target communication device (UE2) (a single node (e.g., central node 1406) or multiple nodes can encode priori information within signaling to any of device 1402, device 1404, both devices 1402 and 1404, or additional network devices. The priori information may be derived from existing or previous communication links between a central node (e.g., 1406) and one or more devices (e.g., device 1402, device 1404, both devices 1402 and 1404, or one or more other network nodes/devices), see ¶ 0104; where the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam), see ¶ 0124).
Regarding claim 22, ELLIOTT discloses an apparatus (any of the device 1402 or 1404, see figure 14) for communication, comprising: a memory in a target communication device (UE2); a processor in the target communication device UE2; the memory and the processor of the target communication device (UE2) configured to: 
receive a notification of a request for a direct link communication with an initiating communication device (UE1) (to assist in forming a directional communication link between device 1402 and device 1404 (e.g., D2D communication link), in some aspects, device 1406 obtains priori information from the current or previously established directional links 1412, 1414, 1416, and 1418 and then shares this priority information to one or both of devices 1402 and 1404 via signaling to one or both device 1402 and 1404 (e.g., links 1412, 1414, 1416, and 1418), see ¶ 0106); 
send direct communication link capability of the target communication device (UE2) to a serving base station (gNB2) of the target communication device (UE2) as a communication device capable of direct link communication with the initiating communication device (UE1) (to assist in forming a directional communication link between device 1402 and device 1404 (e.g., D2D communication link), in some aspects, device 1406 obtains priori information from the current or previously established directional links 1412, 1414, 1416, and 1418 and then shares this priority information to one or both of devices 1402 and 1404 via signaling to one or both device 1402 and 1404 (e.g., links 1412, 1414, 1416, and 1418), see ¶ 0106); 
receive information identifying a plurality of communication beams to be used for the direct beam search with the initiating communication device (UE1) (receiving from the central node providing priori information to the requesting device 1402 (UE) including available beam set, see ¶ 0102, 0103); and 
perform direct beam search with the initiating communication device (UE1) (the UE can use the priori information for selecting a beam for direct connection with other device 1404 (UE), see ¶ 0103 and figure 14). 
ELLIOTT fails to disclose that the initiating communication device (UE1) obtaining the information identifying the target communication device (UE2) directly from the target communication device (UE2).
In the same field of endeavor, KIM discloses that a D2D communication procedure may includes a step of peer discovery for searching neighboring D2D UEs in which D2D communication is available (see ¶ 0041).  The step of peer discovery is a step that each D2D UE searches other UEs that are available to perform D2D communication nearby. In this step, each of the UEs transmits search signals such that other UEs may find the UE and receives search signals transmitted from other UEs, and finds other UEs that are available to perform D2D communication are located within a range (see ¶ 0042, 0045, 0046). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KIM’s teaching in the network taught by ELLIOTT in order to discover target UEs information for D2D communication without having to obtain target UEs information from the network entity such as a base station (see ¶ 0007, 0009, 0011).  

Regarding claim 23, ELLIOTT discloses the target communication device (UE2) configured to receive a beam search report having at least a beam ID of a selected communication beam, the beam search report based on the direct beam search (the device (e.g., device 1402, 1404, 1406) can select one or more beams to be identified as candidates for optimality (e.g., using priori information) and. perform complex channel measurements, using the device antenna (e.g., array), transceiver and processing circuitry, to determine detailed phase and amplitude information (e.g., phase and amplitude of signaling transmitted within the candidate beam). Subsequently, the device can then beam form and establish an optimal wireless communication link to another device, according to the complex channel measurements, see ¶ 0124). 
Regarding claim 24, ELLIOTT discloses resources to use for direct beam search comprising time and frequency resources for the initiating communication device (UE1) and the target communication device (UE2) (configuring the time and frequency resources between the transmitting device 1402 and receiving device 1404, see ¶ 0120).

Regarding claim 25, ELLIOTT discloses the request to establish a direct link communication further comprises one or more of: identification of communication beams available to the initiating communication device (UE1); beam properties of the communication beams available to the initiating communication device (UE1); transmission capability of the initiating communication device (UE1); or any combination thereof (the priori information includes beams available to initiate communication device 1402 or 1404, see ¶ 0102-0109). 
Regarding claim 26, ELLIOTT discloses an identification of communication beams that can be used by the initiating communication device (UE1) and the target communication device (UE2) for the direct communication link; and at least one of RSRP (reference signal received power), SINR (signal to interference and noise ratio), SNR (signal to noise ratio), interference, and delay spread of the identified communication beams (the optimality of each beam across multiple iterations of the complex channel measurement procedure, which can be useful in determining beams that balance optimal signal to noise ratio with reduced sensitivity to interference, see ¶ 0123).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412